Title: Inmate serving life can’t sue because he’s ‘dead’
Question:
Answer #1: And I thought felony disenfranchisement was bad.

The statute in question is [here](https://law.justia.com/codes/rhode-island/2013/title-13/chapter-13-6/section-13-6-1/), and it really does appear to say what that article suggests it does. There is no proviso for convicts who receive a pardon, whose conviction is overturned, or who go on to receive parole - everyone sentenced to life loses their property (to creditors, and then to their heirs) and will generally be pretty fucked trying to get a job post-parole/post-pardon.

Specifically citing laws like this can be a form of judicial activism - here's hoping the judge's intent was to bring this law to public attention and to get it repealed by the legislature.Answer #2: Does this mean that if he were killed by an inmate or a guard, they couldn't be charged?  How the hell does this work? Answer #3: Can someone explain what's happening here?Answer #4: Can't his estate or relatives sue the other inmate for violating his corpse?